UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

VICTOR E. GROSSETTI, JR., on behalf of
Estate of Page Llewellyn Jackson, III,

                                Plaintiff,
                                                                 19-CV-6784 (CM)
                    -against-
                                                                CIVIL JUDGMENT
COMMISSIONER OF INTERNAL
REVENUE,

                                Defendant.

         Pursuant to the order issued December 17, 2019, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed without

prejudice under Rule 41(b) of the Federal Rules of Civil Procedure for failure to comply with the

Court’s order.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court note service on the docket. Plaintiff

has consented to receive electronic service of Court filings. (ECF No. 3.)

SO ORDERED.

Dated:     December 17, 2019
           New York, New York

                                                         COLLEEN McMAHON
                                                     Chief United States District Judge
